Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/29/2022 has been entered.

Status of Claims
This action is in reply to the amendments and remarks filed on 04/29/2022.
Claims 1-15 are pending.
Claims 1 and 5-6 have been amended.

Response to Arguments
Applicant’s arguments, with respect to select rejections of claim(s) 5-6 under 35 U.S.C. 112(b), have been fully considered and are persuasive. Therefore, the rejections have been withdrawn.

Applicant’s arguments, with respect to select rejection(s) of claim(s) 1, 4-7, and 13 under 35 U.S.C. 112(b), have been fully considered but they are not persuasive. Examiner notes that not all the rejection(s) to claims 1, 4-7, and 13 were not addressed and are therefore maintained.

Applicant’s arguments, with respect to the rejection of claim 1 under 35 U.S.C. 103, have been considered but are not persuasive. More specifically, the applicant argues that no prior art of reference teaches the claim language that stating “obtain, via at least one processor, a double blind machine learning request, wherein the double blind machine learning request includes: a minimum bid, a maximum bid, and a look back window”, since (1a) Wang’s various cited sections “have no equivalent to a double blind machine learning request…[and (1b) Wang] does not care about learning based on a submitted request” (2) “The Office Action is employing impermissible hindsight and…is attempting to take Official Notice without required formalities”, and (3) “Seljan citations do not teach nor employ any machine learning of any kind, nor do they have any request there to”. The examiner respectfully disagrees with all presented arguments. 
(1a and 3) Due to the broadness of the claim language Jun Wang has been found to fairly teach all the claim requirements. Aside from including “a minimum bid, a maximum bid, and a lookback window”, the claim language does not specifically define what “a double blind machine learning request” is or where it is obtained from. Therefore, Wang, previously cited sections 3.1 and 4.3 teach a desktop and memory (processor), that in sections 2.3, 4.1, 4.7.2, 4.10-4.11, 5.1, 5.3.1, and 5.5 receive a DSP’s/advertiser’s campaign budget with constraints (double blind machine learning request includes: a minimum bid, a maximum bid) [as requested, specifically see sections 5.1, 5.3.1, 5.5 and further 5.3.5] and collected data used as supervised training data for the “predictive models” (machine learning), such as “user response prediction” data over the past week (and a look back window) [as requested, specifically see sections 4 intro-4.1 for types of data and sections 4.7.2 and 4.10-4.11 for training models with the data]; where it is taught the system having no further knowledge of the bidder or third party (double blind). Here, Jun Wang teaches collecting a “bidding…budget” with “constraints” including an “upper bound (max bid)” and “min b (min bid)” wherein “b” being “budget”; therefore, meeting all claim language requirements.
Further, due to the broadness of the claim language (as noted above) Seljan was cited in alternative to fairly teach this limitation. Seljan, paragraphs 0004, 0015, 0024, 0040-0044, 0047-0049, and 0061 teach “a processor” able to determine a bid request’s minimum and maximum floor pricing (double blind machine learning request includes: a minimum bid, a maximum bid) and limited data of a consumer including history of the impression customer “over the last hour, day, number of days, week, month, or other period” (double blind machine learning request includes:…and a look back window) used in “machine learning modeling” (a double blind machine learning request). As cited above, paragraphs 0049 and 0061 teach using “Machine learning modeling” (thus employing “any machine learning of any kind” as argued) for assisting in fulfilling the input data prediction (thus having “any request there to” as argued).
See 35 U.S.C 103 section for full mapping of claim limitations.
(1b) The claim limitation discussed above does not claim “learning based on a submitted request” (as argued), but merely “obtaining…a double blind machine learning request” as previously and currently mapped to Wang and Seljan. Nonetheless, Wang does teach “learning based on a submitted request” as mapped above under argument (1a and 3). Further, the argued “learning” (while not explicitly claimed (See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993))) is at best claimed in the limitation “generate, via at least one processor, a machine learning structure using the encoded top features data”; for which Wang was cited teaching. 
See 35 U.S.C 103 section below for full mapping of the claim limitations.
(2) The examiner asserts that no official notice was taken seeing as, aside from including “a minimum bid, a maximum bid, and a lookback window”, the claim language does not specifically define what a “double blind machine learning request” is or where it is obtained from (as noted above); and the argued language (i.e. “at least implies”) mirror’s the 103-combination rejection language for which the applicant does not raise any contention. Nonetheless, due to the broadness of the claim language, Wang was cited to “teach” [Final Rejection filed 10/29/2021] taking a request in the form of a DSP’s/advertiser’s campaign budget with constraints and collected data used as supervised training data for the “predictive models”, such as “user response prediction” data over the past week [sections 2.3, 4.1, 4.7.2, 4.10-4.11, 5.1, 5.3.1, and 5.5]; thus, the Examiner relies on documentary evidence provided by Wang, see MPEP § 2144.03 (as more specifically mapped under argument 1a and 3 above). Further, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). See 35 U.S.C 103 section for full mapping of claim limitations.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "via at least one processor” multiple times, but it is unclear to the examiner if this is meant to refer to the “processor” in line 5 or a different “processor”. 
Additionally, Claims 4-7 and 13 also recite the “via at least one processor” and it is unclear to the examiner if this is meant to refer to the “processor” in claim 1 or a different “processor”.
Applicant may overcome this rejection by optionally amending to state “via the at least one processor” so the claims are not indefinite, since the multiple instances of the claimed “via at least one processor” can be interpreted as any processor anywhere for performing the different steps, thus making the claims indefinite.
The dependent claims 2-15 are also subsequently rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 10-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al ("Display Advertising with Real-Time Bidding (RTB) and Behavioral Targeting", 2016) hereinafter Jun Wang, in view of Waggoner et al (US Patent 9712860) hereinafter Waggoner, in view of Seljan et al (US Pub 20160275570) hereinafter Seljan, and further in view of Cronin et al (US Pub 20160364420) hereinafter Cronin.
Regarding claim 1, Jun Wang teaches a double blind machine learning apparatus, comprising: at least one memory; a component collection stored in the at least one memory; at least one a processor disposed in communication with the at least one memory, and the at least one processor executing processor-executable instructions from the component collection, the component collection storage structured with processor-executable instructions comprising (sections 3.1 and 4.3 teach a user running the disclosed system from a “desktop or mobile Web user” and able to store data “in memory”, both well known to be included on a computer with one or more memories storing instructions that are executable by one or more processors. Further sections 2.3, 4.1, 4.7.2, 4.10-4.11, 5.1, 5.3.1, and 5.5 teach the system (double blind machine learning apparatus) executing supervised training data for “predictive models” on collective data and having no further knowledge of the bidder or third party (component collection/double blind data): 
obtain, via at least one processor, a double blind machine learning request, wherein the double blind machine learning request includes: a minimum bid, a maximum bid, and a look back window (sections 3.1 and 4.3 teach a desktop and memory (processor), that in sections 2.3, 4.1, 4.7.2, 4.10-4.11, 5.1, 5.3.1, and 5.5 receive a DSP’s/advertiser’s campaign budget with constraints (double blind machine learning request includes: a minimum bid, a maximum bid) and collected data (double blind machine learning request includes) used as supervised training data for the “predictive models” (machine learning), such as “user response prediction” data over the past week (and a look back window); where it is taught the system having no further knowledge of the bidder or third party (double blind)); 
determine, via at least one processor, a third party's shared dataset for the look back window from the double blind machine learning request and external predictions data corresponding to the shared dataset, wherein the external predictions data is determined by the third party based on an unavailable dataset (sections 3.1 and 4.3 teach a desktop and memory (processor), that in sections 4.1 and 4.7.2 obtain data collected by “[a]dvertisers or DSPs (third party)” such as “user response prediction” data over the past week (third party's shared dataset for the look back window from the double blind machine learning request) “denoted as a (x, y) pair, where y is the user response label (external predictions data), usually binary…x is the input feature vector describing the user’s context and the candidate ad”; and can further include joined/synched “extra fields” of “user’s demographic data from a third-party data provider (based on an unavailable dataset)” to be a part of the “training data” for the DSP’s user response pattern predictions (external predictions data is determined by the third party));
 determine, via at least one processor, proprietary data corresponding to the shared dataset (sections 3.1 and 4.3 teach a desktop and memory (processor), that in section 4.1 and 4.7.2 obtain data as mapped above that is collected by “[a]dvertisers or DSPs (determine proprietary data corresponding to the shared dataset)”, and can further include joined/synched “extra fields” of “user’s demographic data from a third-party data provider (determine proprietary data corresponding to the shared dataset)); 
generate, via at least one processor, a dataframe comprising at least a subset of the determined shared dataset, at least a subset of the external predictions data, and at least a subset of the proprietary data (sections 3.1 and 4.3 teach a desktop and memory (processor), that in sections 4.1, 4.7.2, 4.9, and 4.9.1 utilize “multi-field categorical[ly]” labeled data from training data (generate a dataframe comprising at least a subset of the determined shared dataset, at least a subset of the external predictions data, and at least a subset of the proprietary data), where the data can include vector pairing, further reducing the data through hashing (dataframe), and generating a “joint data…framework” for the training data (generate a dataframe comprising at least a subset of the determined shared dataset, at least a subset of the external predictions data, and at least a subset of the proprietary data)); 
determine, via at least one processor, a set of top features from the dataframe, wherein top features are features that are tested for likelihood of independence for classification (sections 3.1 and 4.3 teach a desktop and memory (processor), that in sections 3.2, 4.1, 4.7.2, 4.11, 4.9.1, and 4.9.3 classify dataset features into categories and obtaining probabilities of feature data success instances to train the “predictive models” on unbiased supervised learning data (determine a set of top features from the dataframe, wherein top features are features that are tested for likelihood of independence for classification)); 
encode, via at least one processor, top features data associated with the determined set of top features (sections 3.1 and 4.3 teach a desktop and memory (processor), that in sections 3.2, 4.1, 4.7.2, and 4.9.2 footnote 2 use feature dataset engineering through “one-hot encoding” (encode top features data associated with the determined set of top features)); 
generate, via at least one processor, a machine learning structure using the encoded top features data (sections 3.1 and 4.3 teach a desktop and memory (processor), that in sections 3.2, 4.1, 4.7.2, 4.10-4.11, 4.9.1, and 4.9.3 classify dataset features into categories and “one-hot encoding” the features for training (generating) the “predictive models” on unbiased supervised learning data (a machine learning structure using the encoded top features data)); 
utilize, via at least one processor, the generated machine learning structure on the encoded top features data to produce machine learning results, wherein the machine learning results specify an efficacy value for a given set of top features values (sections 3.1 and 4.3 teach a desktop and memory (processor), that in sections 4.6, 4.7.2, 4.9, 4.9.1, 4.9.3 predict user “display advertising CTR estimation” (produce machine learning results, wherein the machine learning results specify an efficacy value) for an ad with (utilizing) “predictive models”, such as logistic regression model and/or decision trees on the training data (the generated machine learning structure on the encoded top features data/for a given set of top features values));
translate, via at least one processor, the produced machine learning results into commands, wherein the translated commands define a bid value for a given set of top features values based on the double blind machine learning request including the minimum bid, the maximum bid, and the corresponding efficacy value (sections 3.1 and 4.3 teach a desktop and memory (processor), that in sections 5.3-5.5 use the CTR/CVR predictions from section 4 on the training data and DSP’s received campaign “budget constraints” for deriving (translating the produced machine learning results/based on the double blind machine learning request including the minimum bid, the maximum bid, and the corresponding efficacy value) a bidding strategy and a bid price that can include “adjust[ing] bid prices” in “real-time” (into commands, wherein the translated commands define a bid value for a given set of top features values)); and 
provide, via at least one processor, the translated commands to the third party (sections 3.1 and 4.3 teach a desktop and memory (processor), that in sections 2.1-2.2, 5.3.1, and 5.5 teach the winning bid notice being sent to the advertiser (provide, via at least one processor, the translated commands to the third party)).

Jun Wang at least implies a double blind machine learning apparatus, comprising: at least one memory; a component collection stored in the at least one memory, at least one a processor disposed in communication with the at least one memory, and the at least one processor executing processor-executable instructions from the component collection, the component collection storage structured with processor-executable instructions comprising (see mapping above), however, as an alternative, Waggoner precisely teaches a double blind machine learning apparatus, comprising: at least one memory; a component collection stored in the at least one memory; at least one a processor disposed in communication with the at least one memory, and the at least one processor executing processor-executable instructions from the component collection, the component collection storage structured with processor-executable instructions comprising (Col. 1, line 52-Col. 2, line 2, Col. 4, lines 5-31 and Col. 5, line 35-Col. 6, line 24 teach “one or more memories” with “computer readable instructions” executable by “processor(s)” able to perform the embodiments of the disclosure, including using stored modules in memory for “using machine learning techniques” with “training data” from “double blind testing” (component collection/double blind data)).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement Waggoner’s teachings of “double blind” machine learning training data into Jun Wang’s teaching of using machine learning for real time web advertisement bidding in order to maintain anonymity of the data involved in machine learning predictions (Waggoner, Col. 1, line 52-Col. 2, line 2, Col. 4, lines 5-31 and Col. 5, line 35-Col. 6, line 24).
Jun Wang at least implies obtain, via at least one processor, a double blind machine learning request, wherein the double blind machine learning request includes: a minimum bid, a maximum bid, and a look back window (see mapping above), however, as an alternative, Seljan precisely teaches obtain, via at least one processor, a double blind machine learning request, wherein the double blind machine learning request includes: a minimum bid, a maximum bid, and a look back window (paragraphs 0004, 0024, 0040-0044, and 0047-0049 teach “a processor” able to determine a bid request’s minimum and maximum floor pricing (double blind machine learning request includes: a minimum bid, a maximum bid) and limited data of a consumer including history of the impression customer “over the last hour, day, number of days, week, month, or other period” (double blind machine learning request includes:…and a look back window) used in “machine learning modeling” (a double blind machine learning request)).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify using machine learning for real time web advertisement bidding, as taught by Jun Wang as modified by “double blind” machine learning training data as taught by Waggoner, to include bid requests specifying floor pricing constraints and consumer impression history as taught by Seljan in order to improve machine learning bid prediction accuracy for a constrained request floor pricing and on specific consumer data (Seljan, paragraphs 0004, 0024, 0040-0044, and 0047-0049).
Further, Jun Wang at least implies generate, via at least one processor, a dataframe comprising at least a subset of the determined shared dataset, at least a subset of the external predictions data, and at least a subset of the proprietary data (see mapping above), however Cronin teaches generate, via at least one processor, a dataframe comprising at least a subset of the determined shared dataset, at least a subset of the external predictions data, and at least a subset of the proprietary data (paragraphs 0075 0133-0134, 0138, 0140, 0189, and 0225 teach a processor able to partition data into a “dataframe” where columns represent and/or encode the features of the data and the rows represent the other/labeled data (generate, via at least one processor, a dataframe comprising at least a subset of the determined shared dataset, at least a subset of the external predictions data, and at least a subset of the proprietary data)).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify using machine learning for real time web advertisement bidding, as taught by Jun Wang as modified by “double blind” machine learning training data as taught by Waggoner, as further modified by bid requests specifying floor pricing constraints and consumer impression history as taught by Seljan, to include partitioning collected data into a “dataframe” as taught by Cronin in order to increase efficiency of processing through reorganization of datasets in feature columns and labeled rows (Cronin, paragraphs 0133-0134, 0138, 0140, 0189, and 0225).

Regarding claim 2, the combination of Jun Wang, Waggoner, Seljan, and Cronin teach all the claim limitations of claim 1 above; and further teach wherein the shared dataset comprises log level data, and wherein each row of the log level data represents a purchased impression (Seljan, paragraphs 0048-0049 teach using log-level data that represents “impression consumer” data of ad purchasing (shared dataset comprises log level data, and wherein each row of the log level data represents a purchased impression)).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify using machine learning for real time web advertisement bidding, as taught by Jun Wang as modified by “double blind” machine learning training data as taught by Waggoner, as modified by bid requests specifying floor pricing constraints and consumer impression history as taught by Seljan, as further modified by partitioning collected data into a “dataframe” as taught by Cronin, to include using log-level data that represents “impression consumer” data of ad purchasing as taught by Seljan in order to increase efficiency of processing through machine learning processing of consumer impression log-level data (Seljan, paragraphs 0004, 0024, 0040-0044, and 0047-0049).

Regarding claim 3, the combination of Jun Wang, Waggoner, Seljan, and Cronin teach all the claim limitations of claim 2 above; and further teach wherein the external predictions data specifies an efficacy value calculated by the third party for each row of the log level data (Jun Wang, sections 4.1 and 4.7.2 obtain data collected by “[a]dvertisers or DSPs (third party)” such as “user response prediction” data over the past week “denoted as a (x, y) pair, where y is the user response label (wherein the external predictions data specifies an efficacy value), usually binary…x is the input feature vector describing the user’s context and the candidate ad”; and can further include joined/synched “extra fields” of “user’s demographic data from a third-party data provider” to be a part of the “training data” for the DSP’s user response pattern predictions (calculated by the third party for each row of the log level data).
Jun Wang at least implies for each row of the log level data (see mapping above), however Seljan teaches for each row of the log level data (paragraphs 0048-0049 teach using log-level data that represents “impression consumer” data of ad purchasing (for each row of the log level data))
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify using machine learning for real time web advertisement bidding, as taught by Jun Wang as modified by “double blind” machine learning training data as taught by Waggoner, as modified by bid requests specifying floor pricing constraints and consumer impression history as taught by Seljan, as further modified by partitioning collected data into a “dataframe” as taught by Cronin, to include using log-level data that represents “impression consumer” data of ad purchasing as taught by Seljan in order to increase efficiency of processing through machine learning processing of consumer impression log-level data (Seljan, paragraphs 0004, 0024, 0040-0044, and 0047-0049).

Regarding claim 4, the combination of Jun Wang, Waggoner, Seljan, and Cronin teach all the claim limitations of claim 1 above; and further teach filter, via at least one processor, the shared dataset such that data regarding impressions that resulted in a click is kept, and a specified fraction of data regarding impressions that did not result in a click is kept (Seljan, paragraphs 0006, 0015, 0024, and 0049 teach “a processor” executing machine learning modeling for operation of an advertising platform using decomposed data of weighted average bids including converted consumer impression data (a user clicking the ad) (filter the shared dataset such that data regarding impressions that resulted in a click is kept, and a specified fraction of data regarding impressions that did not result in a click is kept)).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify using machine learning for real time web advertisement bidding, as taught by Jun Wang as modified by “double blind” machine learning training data as taught by Waggoner, as modified by bid requests specifying floor pricing constraints and consumer impression history as taught by Seljan, as further modified by partitioning collected data into a “dataframe” as taught by Cronin, to include using decomposed data of weighted average bids including converted consumer impression data as taught by Seljan in order to increase efficiency of processing through machine learning processing of converted consumer impression data (Seljan, paragraphs 0006, 0015, 0024, and 0049).

Regarding claim 10, the combination of Jun Wang, Waggoner, Seljan, and Cronin teach all the claim limitations of claim 1 above; and further teach wherein the top features data is encoded by one-hot-encoding categorical features (Jun Wang, sections 4.1, 4.7.2, 4.9.1, 4.9.2 footnote 2, and 4.9.3 teach using classify dataset features into categories and “one-hot encoding” the features (top features data is encoded by one-hot-encoding categorical features)).

Regarding claim 11, the combination of Jun Wang, Waggoner, Seljan, and Cronin teach all the claim limitations of claim 1 above; and further teach wherein the machine learning structure is generated by optimizing parameters of logistic regression using a grid search (Jun Wang, section 4.2-4.4, and 4.6 teach using “logistic regression with FTRL” and gradient descent over a dataset to learn “parameters” over “training data” (optimizing parameters of logistic regression using a grid search) for machine learning algorithms (machine learning structure is generated)).

Regarding claim 12, the combination of Jun Wang, Waggoner, Seljan, and Cronin teach all the claim limitations of claim 11 above; and further teach wherein the optimized parameters comprise: penalty for regularization and inverse of regularization strength (Jun Wang, sections 4.2-4.3, 4.7.2, and 4.11 teach “parameter updating” (optimized parameters) including L1 and L2 “regularisation” and “regularization term[s]” for “penalis[ing]” models (penalty for regularization, inverse of regularization strength)).

Regarding claim 13, the combination of Jun Wang, Waggoner, Seljan, and Cronin teach all the claim limitations of claim 1 above; and further teach determine, via at least one processor, that the set of top features includes a proprietary feature from the proprietary data; and provide, via at least one processor, encoded proprietary data corresponding to the proprietary feature to the third party (Jun Wang, sections 3.1 and 4.3 teach a desktop and memory (processor), that in section 4.1 and 4.7.2 obtain data collected by “[a]dvertisers or DSPs (proprietary data)” further including joined/synched “extra fields” of “user’s demographic data from a third-party data provider (proprietary data) as a dataset, to, as taught in section 3.2, 4.1, 4.7.2, 4.9.1, 4.9.3, and 4.11, classify these dataset features into categories, “one-hot encoding” the features for training the “predictive models”, and obtaining probabilities of feature data success instances to train the “predictive models” on unbiased supervised learning data (determine, via at least one processor, that the set of top features includes a proprietary feature from the proprietary data). Sections 3.1 and 4.3 teach a desktop and memory (processor), that in sections 2.1-2.2, 5.3.1, and 5.5 send the winning bid notice to the advertiser with indicated inputs (provide, via at least one processor, encoded proprietary data corresponding to the proprietary feature to the third party)).

Regarding claim 15, the combination of Jun Wang, Waggoner, Seljan, and Cronin teach all the claim limitations of claim 1 above; and further teach wherein the translated commands are executable commands in JSON format (Cornin, paragraphs 0075, 0133-0134, 0138, 0140, 0189, 0225 teach a processor able to “partition” data into a “dataframe” where columns represent and/or encode the features of the data and the rows represent the other/labeled data; where, as taught by paragraphs 0087-0088, 0100-0102, 0195, 0303, 0335, the user queries and results are executed through “JavaScript Object Notation (JSON)” (wherein the translated commands are executable commands in JSON format)).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify using machine learning for real time web advertisement bidding, as taught by Jun Wang as modified by “double blind” machine learning training data as taught by Waggoner, as modified by bid requests specifying floor pricing constraints and consumer impression history as taught by Seljan, as further modified by partitioning collected data into a “dataframe” as taught by Cronin, to include processing user queries and results through “JavaScript Object Notation (JSON)” as taught by Cronin in order to increase efficiency of processing through reorganization of datasets in feature columns and labeled rows in a specific format (Cronin, paragraphs 0133-0134, 0138, 0140, 0189, 0225, and 0087-0088, 0100-0102, 0195, 0303, 0335).


Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al ("Display Advertising with Real-Time Bidding (RTB) and Behavioral Targeting", 2016) hereinafter Jun Wang, in view of Waggoner et al (US Patent 9712860) hereinafter Waggoner, in view of Seljan et al (US Pub 20160275570) hereinafter Seljan, and in view of Cronin et al (US Pub 20160364420) hereinafter Cronin, and further in view of Wang et al (US Pub 20180300333) hereinafter Tianyi Wang.
Regarding claim 5, the combination of Jun Wang, Waggoner, Seljan, and Cronin teach all the claim limitations of claim 1 above. However the combination does not explicitly teach determine, via at least one processor, a new set of features in the generated dataframe to combine into a combined feature; and add, via at least one processor, the combined feature to the dataframe.
 Tianyi Wang teaches determine, via at least one processor, a new set of features in the generated dataframe to combine into a combined feature; and add, via at least one processor, the combined feature to the dataframe (paragraphs 0005-0006, 0018-0019, 0021, 0033, 0038-0040, 0048, and 0058 teach a processor combining feature sets to “generate the combined set of feature subsets”, and further ranking and scoring features from training data samples in sets for determining and the “top-performing” features in a framework).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify using machine learning for real time web advertisement bidding, as taught by Jun Wang as modified by “double blind” machine learning training data as taught by Waggoner, as modified by bid requests specifying floor pricing constraints and consumer impression history as taught by Seljan, as further modified by partitioning collected data into a “dataframe” as taught by Cronin, to include combining feature sets, ranking and scoring features from training data samples in sets for determining and the “top-performing” features as taught by Tianyi Wang in order to increase machine learning accuracy through combined “top-performing” features (Tianyi Wang, paragraphs 0005-0006, 0018-0019, 0021, 0033, 0038-0040, 0048, and 0058).

Regarding claim 6, the combination of Jun Wang, Waggoner, Seljan, and Cronin teach all the claim limitations of claim 1 above; and further teach further comprising: 
partition, via at least one processor, contents of the dataframe into a features dataframe and a labels dataframe (Cornin, paragraphs 0075, 0133-0134, 0138, 0140, 0189, 0225 teach a processor able to “partition” data into a “dataframe” where columns represent and/or encode the features of the data and the rows represent the other/labeled data (partition, via at least one processor, contents of the dataframe into a features dataframe and a labels dataframe)); 
However, while the combination teaches classifying dataset features into categories and obtaining probabilities of feature data success instances to train the “predictive models” on unbiased supervised learning data [Jun Wang], Tianyi Wang better teaches determine, via at least one processor, a score for each feature in the features dataframe based on a dependence of a feature on the contents of the labels dataframe; and determine, via at least one processor, updated top features in the features dataframe based on the determined scores (paragraphs 0006, 0018-0019, 0021, 0038-0040, and 0048 teach a processor for ranking and scoring features from training data samples in sets for determining and the “top-performing” features).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify using machine learning for real time web advertisement bidding, as taught by Jun Wang as modified by “double blind” machine learning training data as taught by Waggoner, as modified by bid requests specifying floor pricing constraints and consumer impression history as taught by Seljan, as further modified by partitioning collected data into a “dataframe” as taught by Cronin, to include ranking and scoring features from training data samples in sets for determining and the “top-performing” features as taught by Tianyi Wang in order to increase machine learning accuracy through using “top-performing” features (Tianyi Wang, paragraphs 0006, 0018-0019, 0021, 0038-0040, and 0048).

Regarding claim 7, the combination of Jun Wang, Waggoner, Seljan, Cronin, and Tianyi Wang teach all the claim limitations of claim 6 above; and further teach further comprising: 
prune, via at least one processor, the scored features in the features dataframe to remove correlated features with smaller scores (Tianyi Wang, paragraphs 0006, 0018-0019, 0021, 0038-0040, and 0048 teach a processor for ranking and scoring features from training data samples in sets for determining/selecting and the “top-performing” features for use in machine learning applications, therefore pruning the under-performing sets (prune, via at least one processor, the scored features in the features dataframe to remove correlated features with smaller scores)).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify using machine learning for real time web advertisement bidding, as taught by Jun Wang as modified by “double blind” machine learning training data as taught by Waggoner, as modified by bid requests specifying floor pricing constraints and consumer impression history as taught by Seljan, as further modified by partitioning collected data into a “dataframe” as taught by Cronin, to include ranking and scoring features from training data samples in sets for determining and the “top-performing” features as taught by Tianyi Wang in order to increase machine learning accuracy through using “top-performing” features (Tianyi Wang, paragraphs 0006, 0018-0019, 0021, 0038-0040, and 0048).


Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al ("Display Advertising with Real-Time Bidding (RTB) and Behavioral Targeting", 2016) hereinafter Jun Wang, in view of Waggoner et al (US Patent 9712860) hereinafter Waggoner, in view of Seljan et al (US Pub 20160275570) hereinafter Seljan, and in view of Cronin et al (US Pub 20160364420) hereinafter Cronin, and in view of Wang et al (US Pub 20180300333) hereinafter Tianyi Wang, in further view of Verma et al (“Feature Selection Technique Using Homogeneity based cluster”, 2015) hereinafter Verma.
Regarding claim 8, the combination of Jun Wang, Waggoner, Seljan, Cronin, and Tianyi Wang teach all the claim limitations of claim 6 above. However the combination does not explicitly teach wherein the scores are determined using a Chi Square Test.
Verma teaches wherein the scores are determined using a Chi Square Test (page 1104 teaches selecting features through chi squared testing scoring of the features).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify using machine learning for real time web advertisement bidding, as taught by Jun Wang as modified by “double blind” machine learning training data as taught by Waggoner, as modified by bid requests specifying floor pricing constraints and consumer impression history as taught by Seljan, as modified by partitioning collected data into a “dataframe” as taught by Cronin, as further modified by ranking and scoring features from training data samples in sets for determining and the “top-performing” features as taught by Tianyi Wang, to include selecting features through chi squared testing scoring of the features as taught by Verma in order to determine optimal features through specific testing (Verma, abstract and page 1104).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al ("Display Advertising with Real-Time Bidding (RTB) and Behavioral Targeting", 2016) hereinafter Jun Wang, in view of Waggoner et al (US Patent 9712860) hereinafter Waggoner, in view of Seljan et al (US Pub 20160275570) hereinafter Seljan, and in view of Cronin et al (US Pub 20160364420) hereinafter Cronin, in further view of Moffitt et al (“Feature Selection Technique Using Homogeneity based cluster”, 2015) hereinafter Verma.
Regarding claim 9, the combination of Jun Wang, Waggoner, Seljan, and Cronin teach all the claim limitations of claim 1 above. However the combination does not explicitly teach wherein the top features data is encoded by label encoding string data.
Moffitt teaches wherein the top features data is encoded by label encoding string data (pages 6-8 teach label encoding of categorized data).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify using machine learning for real time web advertisement bidding, as taught by Jun Wang as modified by “double blind” machine learning training data as taught by Waggoner, as modified by bid requests specifying floor pricing constraints and consumer impression history as taught by Seljan, as further modified by partitioning collected data into a “dataframe” as taught by Cronin, to include label encoding of categorized data as taught by Moffitt in order to improve processing through encoding categorical data (Moffitt, pages 6-8).


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al ("Display Advertising with Real-Time Bidding (RTB) and Behavioral Targeting", 2016) hereinafter Jun Wang, in view of Waggoner et al (US Patent 9712860) hereinafter Waggoner, in view of Seljan et al (US Pub 20160275570) hereinafter Seljan, and in view of Cronin et al (US Pub 20160364420) hereinafter Cronin, and further in view of Laurent et al (“Boosting bonsai trees for efficient features combination: application to speaker role identification”, 2014) hereinafter Laurent.
Regarding claim 14, the combination of Jun Wang, Waggoner, Seljan, and Cronin teach all the claim limitations of claim 1 above. However, while the combination teaches gradient boosted regression trees learning “shallow feature patterns”, Laurent better teaches wherein the translated commands are in a Bonsai tree format (sections 1, 2.4, and 3.2.2 teach using “small decision trees, named bonsai trees” for providing “results” from input features (wherein the translated commands are in a Bonsai tree format)).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify using machine learning for real time web advertisement bidding, as taught by Jun Wang as modified by “double blind” machine learning training data as taught by Waggoner, as modified by bid requests specifying floor pricing constraints and consumer impression history as taught by Seljan, as further modified by partitioning collected data into a “dataframe” as taught by Cronin, to include providing results through “small decision trees, named bonsai trees” as taught by Laurent in order to “largely improve…both system error rate and learning time” (Laurent, abstract, sections 1, 2.4, and 3.2.2).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dalessandro et al (US Pub 20150269495) teaches using machine learning for real time bidding of users.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINT MULLINAX whose telephone number is 571-272-3241.  The examiner can normally be reached on Mon - Fri 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.M./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123